993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darryl TAYLOR, Plaintiff-Appellant,v.P. A. TERRANGI, Warden, Defendant-Appellee.
No. 92-7277.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-92-324)
Darryl Taylor, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Darryl Taylor appeals the district court's order granting partial summary judgment in favor of the Defendant.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indust.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED